Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-184856, filed on 10/27/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/05/2020 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 10/05/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a demodulator configured to demodulate the periodic signal into a rectangular scale signal having phase information at an edge; and a phase detector configured to detect the phase information of the scale signal at a timing of the edge, wherein the detection head is configured to output, as the periodic signal, a first periodic signal and a second periodic signal, the demodulator comprises: a first scale demodulator configured to demodulate the first periodic signal into a first scale signal; and a second scale demodulator configured to demodulate the second periodic signal into a second scale signal, the phase detector comprises: a first phase 
7.	Claims 2-3 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Adachi et al. US 2016/0209242 - Displacement measuring device has a main scale and a detecting head that is arranged relative to a main scale, where a periodic signal is outputted.
Burbano et al. US 2019/0007243 - Demodulation circuit for synchronizing output clock with pulse-modulated reference clock, has retiming circuit for generating clock synchronized with pulse-width modulated pulse modulation event based on signal output from detection circuit.
Nelson US 2019/0004565 - Integrated circuit (IC) used in automobile, has reference monitor that comprises statistical processing circuit configured to process digital measurements to control latency of reference monitor in generating monitor output signal.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-3 has been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867